Per Curiam.
The plaintiff’s proof discloses that she last heard from her husband less than seven years before this action was instituted. Since the general rule regarding the presumption arising from seven years’ absence is that the death took place at the end of the seven-year period (Connor v. N. Y. Life Ins. Co., 179 App. Div. 596, 598), the action was prematurely brought.
Judgment reversed, with thirty dollars costs, and complaint dismissed, with costs, without prejudice.
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.